976 So. 2d 1286 (2008)
Kerry Jude LEBLANC and Annette St. Pierre Leblanc
v.
STATE of Louisiana, Through the DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT and Ronald Hayes
Warren St. Pierre and Carole St. Pierre
v.
State of Louisiana, Through the Department of Transportation and Development and Ronald Hayes.
No. 2007-C-2478.
Supreme Court of Louisiana.
February 22, 2008.
In re Louisiana, State of et al.; Transportation and Development, Department of;Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of St. Charles, 29th Judicial District Court Div. C, Nos. 59-388, 62,539; to the Court of Appeal, Fifth Circuit, No(s). 07-CA-162, 07-CA-139.
Denied.